IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MATTHEW JONES, )
)
Plaintiff, )
)
V. ) C.A. No. N19C-12-100 MMJ
)
CONNECTIONS, ) TRIAL BY JURY OF
) TWELVE DEMANDED
Defendant. )
ORDER

This 23" day of June, 2020, upon consideration of Defendant Connections
Community Support Programs, Inc.’s Motion to Dismiss, Pursuant to Superior Court
Rules 12(b)(5) an 12(b)(6) and Defendant’s opposition, the Court finds as follows:

1. Plaintiff has failed to effect service of process on Defendant. The person with
whom the Summons and Complaint was left is not an officer, director or registered agent
of Defendant.

2. Plaintiff's claims sound in healthcare negligence. Plaintiff has failed to file the
required Affidavit of Merit pursuant to 18 Del. C. §6853.

3. As aresult of these findings, the Court need not address Plaintiff's remaining
claims.

Plaintiff s Motion to Strike Defendant’s Motion to Dismiss for Being Time Barred
and False Testimony is hereby DENIED.

Defendant’s Motion to Dismiss is hereby GRANTED. All claims against

Defendant are dismissed.

SO ORDERED. 7/4

The Honorable“Mary M. Johnston